 

Exhibit 10.1

 


Notice of Grant of Stock Options and Option Agreement

 

 

Marvell Technology Group Ltd.
ID: 77-0481679
Canon’s Court
22 Victoria Street
Hamilton HM 12, Bermuda




[Name]
[Address]

 


Option Number:
Plan:
ID:



 

Effective [Date], you have been granted a Non-Qualified Stock Option to buy
                             Shares of Common Stock of Marvell Technology Group
Ltd. (the “Company”) at $                                 per share.

 

The total option price of the Shares granted is
$                                  .

 

This Option shall become vested and fully exercisable and the Shares will be
fully vested on the 10-K Due Date corresponding to the first fiscal year ending
on or prior to January 29, 2011 in which Pro Forma EPS for such fiscal year
exceeds 200% of Pro Forma EPS for the 2007 fiscal year (the “Target EPS”). 
Prior to such time, this Option shall not be vested or exercisable and the
Shares shall not be vested.  The Target EPS shall be proportionately adjusted by
the Executive Compensation Committee of the Board for any stock split, reverse
stock split, stock dividend, share combination, recapitalization or similar
event effected subsequent to the date hereof.  As used herein “10-K Due Date”
shall mean, with respect to the fiscal year in question, the prescribed due date
on which the Company’s Annual Report on Form 10-K is required to be filed with
the Securities and Exchange Commission.  “Pro Forma EPS” shall be calculated by
adjusting diluted net income per share under generally accepted accounting
principles (“GAAP EPS”) for the impact of (i) non-cash stock-based compensation
charges by adding to GAAP EPS non-cash stock-based compensation expense
recognized under Statement of Financial Accounting Standard No. 123 (R) (“SFAS
123R”), and (ii) non-cash charges associated with purchase accounting and other
write-off related expenses by adding to GAAP FPS amortization and write-off of
acquired intangible assets and other, and acquired in-process research and
development.  Pro Forma EPS for all fiscal years shall be derived in a manner
consistent with the derivation of pro forma non-GAAP net income per share for
the fiscal year ended January 28, 2006 included in the Company’s earnings
release dated February 23, 2006 (it being understood that Pro Forma EPS for
fiscal years ending after January 28, 2006 shall reflect adjustments to add to
GAAP EPS non-cash stock-based compensation expense recognized under SFAS 123R
and shall include purchase accounting adjustments for inventory).  All
interpretations and determinations with respect to the calculation of Pro Forma
EPS shall be made by the Executive Compensation Committee of the Board, whose
decisions shall be final and binding on all persons.

 

The term of this Option shall expire on [Date - 10 years from date of grant],
subject to earlier termination as set forth in the attached Option Agreement and
the following sentence.  If this Option shall not have become vested and fully
exercisable and the Shares fully vested as of the 10-K Due Date for the fiscal
year ending January 29, 2011, this Option shall terminate and be of no further
force or effect.

 

 

1

--------------------------------------------------------------------------------


 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Amended and Restated 1995 Stock Option Plan, as amended, and the
Option Agreement, all of which are attached and made a part of this document.

 

 

 

 

 

 

 

 

 

Marvell Technology Group Ltd.

 

Date

 

 

 

 

 

 

 

 

 

[Name]

 

Date

 

 

 

 

 

2

--------------------------------------------------------------------------------